DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), which was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants' submission filed on 06 May 2022 has been entered.
Claims 1, 7, 10, 17, and 20 were amended.
Claims 9 and 19 were cancelled.
Claims 21 and 22 were added.
Claims 1-8, 10-18, and 20-22 are pending in this Office Action.


Response to Amendment
The rejection is respectfully maintained as set forth in the last Office Action mailed on 08 February 2022. Applicants’ arguments with respect to claims 1-8, 10-18, and 20-22 have been fully considered but they are not persuasive and the old rejection maintained. 


Response to Arguments
Applicants’ arguments filed 06 May 2022 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Regarding the teaching of a “data record” in Davenport, the Examiner associates the data record of claim 1 with the “user datastore” of Davenport as follows (see page 11 of the Final Action):

“the messaging server 101 comprises a user datastore 110. The user datastore 110 stores various types of information about the users of the messaging system 100 – see Davenport, col. 3, lines 13-26.”

The cited passage of Davenport describes the user datastore as follows:

“The user datastore 110 stores various types of information about the users of the messaging system 100. Examples of information that may be stored for each user include: one or more email addresses for the user, the user’s phone number, whether the user has a mobile messaging application installed on the user’s phone, the user’s activity calendar, an inbox of the user’s messages, historical information about a user’s past messaging activities, etc.”

While Davenport does not explicitly refer to a “data record,” one might presume that a data record of Davenport may be an entry in the user datastore. Regardless, Applicant submits that the user datastore of Davenport may not be characterized as a “resource account data record which defines a quantity of stored resources” as now recited by amended claim 1.
At page 16 of the Final Action, with respect to the subject matter of canceled claim 9 (now incorporated into the independent claims) the Examiner cites Davenport, col. 8, lines 4-34. 
The cited section of Davenport describes determining how and when to deliver a message based on a user’s past messaging activities (frequency of use of a messaging server) and a user’s current status (busy/not busy). Presumably, information about a user’s frequency of use and current status are stored in, and accessed from, a data store. Applicant submits that the cited passage of Davenport does not disclose a “resource account data record which defines a quantity of stored resources” as recited by claim 1.
Paragraph [0030] of the present application provides support for the amendment to claim 1:

“The database 151 may include data records for a plurality of accounts and at least some of the data records may define a quantity of resources associated with the client entity. For example, the client entity may be associated with an account having one or more data records in the database 151. The data records may reflect a quantity of stored resources that are associated with the client entity. Such resources may include owned resources and, in at least some embodiments, borrowed resources (e.g., resources available on credit). The quantity of resources that are available to or associated with the client entity may be reflected by a balance defined in an associated data record such as, for example, a bank balance.”

For at least the above reasons, Applicant submits that independent claim 11 is patentable over Davenport. For similar reasons, independent claim 11, which recites similar subject matter as independent claim 1, is also patentable, as are all pending dependent claims. 

In Response: The examiner respectfully submits that paragraph 33 of the Specification states that quantity of stored resources could include owned resources or borrowed resources, and only gives a single example of each (resources available on credit and a bank balance, respectively). This citation gives two examples, but does not limit the phrase solely to these examples. Therefore, it does not clarify the metes and bounds of what is considered a resource account data record.
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). See MPEP § 2106 (II) C.
Therefore, the examiner respectfully submits that Davenport teaches the resource account data record (information that may be stored for each user in a user datastore 110 – see Davenport, col. 3, line 17) defines a quantity of stored resources (the user datastore 110 stores various types of information about the users of the messaging system 100. Examples of information that may be stored for each user include: one or more email addresses for the user and the user's phone number – see Davenport, col. 3, lines 15-18) that are associated with the recipient entity (information that may be stored for each user in a user datastore 110 – see Davenport, col. 3, line 17). Additionally, the user in Davenport could be said to own the resources of both their one or more email addresses and their phone number. 
Furthermore, in response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which applicant relies (i.e., resources available on credit and a bank balance) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al. (U.S. 8,880,627).

With respect to claim 1, Davenport teaches a computing system, comprising: a processor; a communications module coupled to the processor (Davenport, col. 15, lines 11-19); and memory coupled to the processor, the memory storing instructions that, when executed (Davenport, col. 14, lines 38-56), configure the processor to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve, from the memory, at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

With respect to claim 2, Davenport teaches the invention described in claim 1, including the computing system wherein the order defines, for each of the one or more message objects of the first set, a delivery priority associated with the message object (Davenport, col. 8, lines 46-57).

With respect to claim 3, Davenport teaches the invention described in claim 1, including the computing system wherein the first message object includes tag data identifying the at least one compatible access channel and the one or more defined rules (Davenport, col. 9, line 31 – col. 10, line 17).
With respect to claim 4, Davenport teaches the invention described in claim 3, including the computing system wherein the tag data identifies at least one other message object that is related to the first message object, the at least one other message object being associated with an access channel different from that of the first message object (Davenport, col. 9, line 31 – col. 10, line 17).

With respect to claim 5, Davenport teaches the invention described in claim 4, including the computing system wherein the instructions, when executed, further configure the processor to: detect that one of the message objects of the first set has been delivered to the recipient entity; identify related message objects based on tag data for the one of the message objects of the first set; and modify a delivery priority associated with each of the identified related message objects (Davenport, col. 9, lines 31-63).

With respect to claim 6, Davenport teaches the invention described in claim 3, including the computing system wherein the tag data identifies at least one data field of the first message object for updating prior to delivery of the first message object to the recipient entity (Davenport, Fig. 4; col. 9, lines 31-42).

With respect to claim 7, Davenport the invention described in claim 6, including the computing system wherein the instructions, when executed, further configure to processor to: obtain first data associated with the resource account data record (Davenport, col. 3, line 17); and update the at least one data field of the first message object based on the obtained first data (Davenport, Fig. 4; col. 9, lines 31-42).

With respect to claim 10, Davenport teaches the invention described in claim 9, including the computing system wherein causing the at least one message object to be delivered to the recipient entity comprises: evaluating the one or more defined rules associated with the at least one message object; and causing the at least one message object to be delivered only if conditions associated with the one or more defined rules are determined to be satisfied (Davenport, col. 8, lines 4-34).

With respect to claim 11, Davenport teaches a computer-implemented method, comprising: detecting a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generating a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); storing the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detecting a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieving, from the memory, at least one message object of the first set that is associated with the first access channel; and causing the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

With respect to claim 21, Davenport teaches a non-transitory computer readable storage medium is comprising processor- executable instructions which, when executed, configure a processor (Davenport, col. 15, lines 11-19) to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).

Claims 2-7 and 10 do not teach or define any new limitations above claims 12-17, 20, and 22 and therefore are rejected for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport and further in view of Collins et al. (U.S. 9,560,001).

With respect to claim 8, Davenport teaches the invention described in claim 1, including a computing system, comprising: a processor; a communications module coupled to the processor (Davenport, col. 15, lines 11-19); and memory coupled to the processor, the memory storing instructions that, when executed (Davenport, col. 14, lines 38-56), configure the processor to: detect a trigger condition associated with (Davenport, col. 8, lines 4-34) a resource account data record (Davenport, col. 3, line 17) based on monitoring resource account data record operations in connection with the resource account data record (Davenport, col. 8, lines 4-34), wherein the resource account data record is associated with a resource account of a recipient entity (Davenport, col. 3, line 17) and the resource account data record (Davenport, col. 3, line 17) defines a quantity of stored resources (Davenport, col. 3, lines 15-18) that are associated with the recipient entity (Davenport, col. 3, line 17); in response to detecting the trigger condition, generate a first message object for the resource account data record, the first message object being associated with (Davenport, col. 8, lines 4-34) at least one compatible access channel (Davenport, col. 7, lines 42-50) and one or more defined rules for evaluating the first message object (Davenport, col. 5, line 39 – col. 7, line 41) prior to delivery of the first message object to a recipient entity (Davenport, col. 9, lines 4-17); store the first message object in the memory, the first message object being stored in association with a first set of one or more message objects for the resource account data record, wherein the first set defines an order for the one or more message objects (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17); detect a resource account data record operation (Davenport, col. 7, line 42 – col. 8, line 4) via a first access channel (Davenport, col. 9, lines 53-63); retrieve, from the memory, at least one message object of the first set that is associated with the first access channel; and cause the at least one message object to be delivered to the recipient entity via the first access channel (Davenport, Fig. 4; col. 9, line 31 – col. 10, line 17).
Davenport does not explicitly teach the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel.
However, Collins teaches the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel (Collins, col. 17, lines 19-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davenport in view of Collins in order to enable the computing system wherein the first message object identifies a user authentication state that is required for delivering the first message object to the recipient entity via the at least one access channel.	

 Claim 18 does not teach or define any new limitations above claim 8 and therefore is rejected for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 12, 2022